DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber (US 3,545,135) in view of Burrill (US 6,286,263).
With regard to claim 1: Lieber discloses a door frame assembly (11, 12) comprising a jamb extension (11) coupling a door frame (12) (figs. 1- 3); 
5the door frame comprising a longitudinal member (12) having a first end (M) that is configured to attached to a wall, and an opposing second end (N) that is configured to abut a door, and having a surface defining a channel (A) formed along the length of the longitudinal member; 
the jamb extension (11), which is independent form the door frame (12), having a first face and a second face, a plurality of spaced apart grooves (formed by teeth 42) formed on the first face and extending along the length of the jamb extension (11), the jamb extension (11) configured to matingly engage the 10channel (A) (fig. 1); and 
a tooth (41) coupled to the longitudinal member (12) and configured to engage one of the plurality of grooves (42) for coupling the jamb extension (11) to the door frame (12) (fig. 1).  
Lieber does not disclose that the tooth extending into the channel or at a channel opening.
However, Burrill discloses a longitudinal member comprising a channel (27) having teeth (peaks of corrugations 23) extending into the channel (27) or at channel opening (figs. 1-2 and 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal member to have the teeth of Burrill extending into the channel or at the channel opening such as taught Lieber in order to provide a means of mitigating unwanted disengagement as the engagement of the teeth with the grooves within the channel allows for support of the longitudinal member by opposing walls of the channel.  No new or unpredictable results would be obtained from having the teeth of Burrill extending into the channel or at the channel opening such as taught by Lieber.

    PNG
    media_image1.png
    616
    701
    media_image1.png
    Greyscale

Fig. 1: Lieber (US 3,545,135)
With regard to claim 152: Lieber discloses that the tooth (41) is coupled to the surface defining the channel (A) (fig. 1).  
With regard to claim 3: Lieber discloses that the tooth (41) is coupled proximate to an edge of the surface defining the channel (A) (fig. 1).  
With regard to claim 4: Lieber discloses that the tooth (41) is coupled at an edge of the surface defining the channel (A) (fig. 1).  
With regard to claim 5: Lieber discloses that the tooth (41) is coupled 25to a channel floor of the channel (A) (fig. 1).  
With regard to claim 6: Lieber discloses that the first face having the grooves (formed by teeth 42) of theR&M REF: 50105-3009- 11 - jamb extension (11) faces away from a door (61) (fig. 1).  
With regard to claim 7: Lieber discloses that the jamb extension (11) has two, three or four spaced apart grooves (fig. 1).  
With regard to claim 8: Lieber discloses a kit comprising a door frame (12) and a jamb extension (11) for assembling the door frame assembly (figs. 1 and 3); wherein 
the door frame (12) comprising a longitudinal member (12) having a first end (M) that is configured to attached to a wall, and an opposing second end (N) that is configured to abut a door, and having a surface defining a channel (A) formed along the length of the longitudinal 10member (12) (fig. 1); 
the jamb extension (11), which is independent of the door frame (12), having a first face and a second face, a plurality of spaced apart grooves (formed by teeth 42) formed on the first face and extending along the length of the jamb extension (11), the jamb extension (11) configured to matingly engage the channel (A) (fig. 1); and 
15a tooth (41) coupled to the longitudinal member (12) and configured to engage one of the plurality of grooves (42) for coupling the jamb extension (11) to the door frame.  
Lieber does not disclose that the tooth extending into the channel or at a channel opening.
However, Burrill discloses a longitudinal member comprising a channel (27) having teeth (peaks of corrugations 23) extending into the channel (27) or at channel opening (figs. 1-2 and 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal member to have the teeth of Burrill extending into the channel or at the channel opening such as taught Lieber in order to provide a means of mitigating unwanted disengagement as the engagement of the teeth with the grooves within the channel allows for support of the longitudinal member by opposing walls of the channel.  No new or unpredictable results would be obtained from having the teeth of Burrill extending into the channel or at the channel opening such as taught by Lieber.
With regard to claim 9: Lieber discloses that the tooth (41) is coupled to the surface defining the 20channel (A) (fig. 1).  
With regard to claim 10: Lieber discloses that the tooth (41) is coupled proximate to an edge of the surface defining the channel (A) (fig. 1).  
With regard to claim 2511: Lieber discloses that the tooth (41) is coupled at an edge of the surface defining the channel (A) (fig. 1).  
With regard to claim 12: Lieber discloses that the tooth (41) is coupled to the surface defining the channel (A), the surface being proximate to the periphery of the door frame (12) (figs. 1 and 3).  
With regard to claim 513: Lieber discloses that the first face having the grooves (formed by teeth 42) of the jamb extension (11) faces away from a door (61) (fig. 1).  
With regard to claim 14: Lieber discloses that the jamb extension (11) has two, three or four spaced apart grooves (42) (fig. 1).  
With regard to claim 15: Lieber discloses a process for manufacturing a door frame assembly comprising a door frame (12) and a jamb extension (11), the process comprising: 
forming the door frame comprising a longitudinal member (12) having a first end (M) that is configured to attached to a wall, and an opposing second end (N) that is configured to abut a door, and  having a surface defining a channel (A) formed along the length of the 15longitudinal member (12) (fig. 1); 
forming the jamb extension (11), which is independent of the door frame, having a first face and a second face (fig. 1), 
forming a plurality of spaced apart grooves (formed by teeth 42) on the first face of the jamb extension (11) and extending along the length of the jamb extension (11), wherein the jamb extension (11) is configured to matingly engage the channel (A) (fig. 1); and 20
providing a tooth (41) to the longitudinal member (12), the tooth (41) configured to engage one of the plurality of grooves (42) for coupling the jamb extension (11) to the door frame (12) (fig. 1).  
Lieber does not disclose that the tooth extending into the channel or at a channel opening.
However, Burrill discloses a longitudinal member comprising a channel (27) having teeth (peaks of corrugations 23) extending into the channel (27) or at channel opening (figs. 1-2 and 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal member to have the teeth of Burrill extending into the channel or at the channel opening such as taught Lieber in order to provide a means of mitigating unwanted disengagement as the engagement of the teeth with the grooves within the channel allows for support of the longitudinal member by opposing walls of the channel.  No new or unpredictable results would be obtained from having the teeth of Burrill extending into the channel or at the channel opening such as taught by Lieber.
With regard to claim 16: Lieber discloses that the tooth (41) is coupled to the surface defining 25the channel (A) (fig. 1).  
With regard to claim 17: Lieber discloses that the tooth (41) is coupled proximate to an edge R&M REF: 50105-3009- 13 -of the surface defining the channel (A) (fig. 1).  
With regard to claim 18: Lieber discloses that the tooth (41) is coupled at an edge of the surface defining the channel (A) (fig. 1).  
With regard to claim 19: Lieber discloses that the tooth (41) is coupled to the surface defining the channel (A), the surface being proximate to the periphery of the door frame (figs. 1 and 3).  
With regard to claim 1020: Lieber discloses that the first face having the grooves (formed by teeth 42) of the jamb extension (11) faces away from a door (61) (figs. 1 and 3).  
With regard to claim 21: Lieber discloses that the jamb extension (11) has two, three or four spaced apart grooves (figs. 1 and 3).
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner equated the claimed jamb extension with the male section of the Lieber jamb.  Applicant submits that this an unreasonable interpretation as the jamb extension doesn’t form part of the jamb itself.  Applicant notes that absent the male section of Lieber is incapable of being secured to a wall or operating a door jamb.
Examiner respectfully submits that the claims read upon the structure of Lieber as previously presented.  Examiner notes that there appears to be no language found in the independent claims that precludes the female section 12 of Lieber from reading upon the claimed door frame and the male section 11 of Lieber from reading upon the claimed jamb extension as previously presented.  
Applicant argues that the present claims specifically recites the different features of a window or door frame and a jamb extension; because there are two distinct features.  Applicant submits that in the absence of a jamb extension, the remaining jamb is designed and configured to secure to a wall and securing a window or door, which is in the case with the frame as presented claimed.
Examiner respectfully submits that the recitations to a window, door and wall are related to a functional use.  It is noted that the elongational member (12) is capable of being attached to a wall and coupled to a door.  Examiner suggests amending the claims to recite that the jamb extension comprises opposing first and second ends, wherein the first end is configured to be received in the channel and the second end is a distal free end.  Such an amendment would appear to overcome the current rejection to Lieber as the reference discloses a second end having a flange structure attached thereto. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633